1
2
3
4
5
6
7
8
9
10
                                  UNITED STATES DISTRICT COURT
11
                             CENTRAL DISTRICT OF CALIFORNIA
12
13
     ALLERGAN, INC.,                                Case No. 8:17-cv-619-CJC (DFMx)
14
                     Plaintiff,                     FINAL JUDGMENT OF
15                                                  TRADEMARK INFRINGEMENT,
              v.                                    UNFAIR COMPETITION,
16                                                  TRADEMARK DILUTION, AND
     DERMAVITA LIMITED                              FALSE ADVERTISING AGAINST
17   PARTNERSHIP, DIMA CORP. S.A., and              DEFENDANT DIMA CORP, S.A.
     KBC MEDIA RELATIONS LLC,
18
                     Defendants.
19
20
21
22
23
24
25
26
27
28
         FINAL JUDGMENT OF TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, TRADEMARK DILUTION,
                                    AND FALSE ADVERTISING AGAINST DEFENDANT DIMA CORP, S.A.
     54423985v.1
1             The Court hereby enters the following Final Judgment of Trademark Infringement,
2    Unfair Competition, Trademark Dilution, and False Advertising Against Defendant Dima
3    Corp. S.A.
4      I.     BACKGROUND AND PROCEDURAL HISTORY
5             This is an action for trademark infringement, unfair competition, trademark
6    dilution, and false advertising under the United States Trademark Act, 15 U.S.C. §§ 1051
7    et seq., as amended. These claims are within the subject matter of the jurisdiction of this
8    Court pursuant to 15 U.S.C. § 1121 and 28 U.S.C. § 1338(b). This Court has personal
9    jurisdiction over Defendant Dima Corp. S.A. (“Dima Corp.”) because it has committed,
10   or aided, abetted, contributed to and/or participated in the commission of the tortious act
11   of trademark infringement and the other claims asserted by Plaintiff Allergan, Inc.
12   (“Allergan”) which have led to foreseeable harm and injury to Allergan in the State of
13   California. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).
14            Dima Corp. stipulated to the entry of a preliminary injunction against it during the
15   pendency of this case based on a sufficient likelihood that Allergan would ultimately
16   prevail on the merits of its claims. [Dkt. 38.] The Court entered the parties’ proposed
17   order granting preliminary relief on July 21, 2017. [Dkt. 40.]
18   II.      FINDINGS OF FACT
19            A.    Scope of Allergan’s Rights
20            Together with its corporate affiliates, Allergan is a global pharmaceutical company
21   that manufactures, develops, markets, and sells a range of products, including a collection
22   of dermal fillers marketed under the trademark JUVÉDERM. Allergan’s JUVÉDERM
23   collection of dermal fillers is marketed to the general public but is designed to be
24   administered by healthcare professionals and is indicated for improving the appearance of
25   facial lines and wrinkles. The primary active ingredient in Allergan’s JUVÉDERM
26   products is hyaluronic acid. Allergan owns a number of valid and subsisting U.S.
27   trademark registrations for or including JUVÉDERM (collectively, the “JUVÉDERM
28
                                                   2
         FINAL JUDGMENT OF TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, TRADEMARK DILUTION,
                                    AND FALSE ADVERTISING AGAINST DEFENDANT DIMA CORP, S.A.
     54423985v.1
1    Marks”), including but not limited to U.S. Registration Nos.: 3,706,974; 4,380,506;
2    4,380,507; and 4,481,317.
3             Allergan has spent more than $122 million in direct-to-consumer advertising of
4    JUVÉDERM products since launching the brand in the United States in 2007, and as a
5    result sales of the JUVÉDERM products have exceeded $2 billion (USD). Allergan’s
6    extensive use, promotion, and exposure of its JUVÉDERM Marks on and in connection
7    with its JUVÉDERM products has rendered the JUVÉDERM Marks famous in the
8    United States. Allergan would suffer immediate and irreparable harm if it were to lose
9    control over the goodwill it has created surrounding its JUVÉDERM Marks.
10            B.    Dima Corp.’s Infringement of Allergan’s JUVÉDERM Marks and False
11                  Advertisement of “Juvederm”-Branded Products
12            At least as early as 2015, Defendant Dermavita Limited Partnership (“Dermavita”)
13   began creating and promoting cosmetic skincare products outside the United States under
14   the mark JUVEDERM. Dermavita sought registration of its mark in the European Union
15   and, by extension, in the United States. On March 17, 2017, Dima Corp. announced via
16   press release (the “Press Release”) that it had acquired a “full license” from Dermavita
17   “to develop and market cosmetic products under the nearly-identical Juvederm
18   trademark” (the “Dermavita Juvederm Mark”) and that it intended to immediately
19   introduce skincare products that would be available in “2000+ doctor’s offices in the
20   United States by June 2017.” The products were advertised as containing hyaluronic acid
21   and were designed to be used by consumers in conjunction with Allergan’s JUVÉDERM
22   products. Among the products intended for distribution in the United States by Dima
23   Corp. was a “Juvederm”-branded aftercare product for patients who had just received
24   injections of Allergan’s genuine JUVÉDERM filler products. “Juvederm”-branded
25   products were promoted on Dima Corp.’s websites located at www.juvedermlab.com and
26   www.dimacorp.lu as well as through a mobile application.
27
28
                                                  3
         FINAL JUDGMENT OF TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, TRADEMARK DILUTION,
                                    AND FALSE ADVERTISING AGAINST DEFENDANT DIMA CORP, S.A.
     54423985v.1
1             The Press Release contained statements that could mislead consumers into thinking
2    those products were approved as “drugs” by the U.S. Food and Drug Administration,
3    when in fact they were not. The press release also contained statements about a
4    “Juvederm” mobile application that could mislead consumers into thinking those
5    products were approved as diagnostic medical devices, when in fact they were not.
6             Dima Corp. had both constructive and actual notice of the JUVÉDERM Marks at
7    the time the Press Release was issued. Dermavita’s Juvederm Mark is confusingly
8    similar to Allergan’s JUVÉDERM Marks, as evidenced by at least one instance of actual
9    consumer confusion.
10   III.     CONCLUSION AND JUDGMENT
11            Based on the foregoing findings of fact, the Court finds sufficient basis to enter
12   final judgment on the merits against Dima Corp. for: non-willful federal trademark
13   infringement in violation of 15 U.S.C. § 1114(1); federal unfair competition in violation
14   of 15 U.S.C. § 1125(a)(1); federal trademark dilution in violation of 15 U.S.C. § 1125(c);
15   and federal false advertising in violation of 15 U.S.C. § 1125(a)(1)(b), (i.e., Counts One
16   through Four of the Complaint). Count Five of the Complaint is dismissed without
17   prejudice.
18            The Court’s Order Granting Preliminary Injunctive Relief of July 21, 2017, [Dkt.
19   40], will be vacated upon entry of this Final Judgment and the Order Granting Permanent
20   Injunctive Relief to be entered contemporaneously herewith.
21            IT IS SO ORDERED.
22
23   DATED: January 25, 2019
24
25                                             ________________________________
                                               The Hon. Cormac J. Carney
26                                             United States District Court Judge
27
28
                                                    4
         FINAL JUDGMENT OF TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, TRADEMARK DILUTION,
                                    AND FALSE ADVERTISING AGAINST DEFENDANT DIMA CORP, S.A.
     54423985v.1
